Citation Nr: 0007201	
Decision Date: 03/16/00    Archive Date: 03/23/00

DOCKET NO.  96-36 863	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for a back disorder.
 
2.  Entitlement to an increased rating for posttraumatic 
stress disorder (PTSD), currently rated as 50 percent 
disabling.

3.  Entitlement to a total rating for compensation purposes 
based upon individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Stanley Grabia, Counsel

INTRODUCTION

The appellant had active service from October 1968 to 
December 1972.  This matter comes before the Board of 
Veterans' Appeals (Board) on appeal from rating decisions of 
the Department of Veterans Affairs (VA) Regional Office (RO), 
Montgomery, Alabama.

In October 1998, the Board remanded these claims to the RO 
for further development.  The claims are now returned to the 
Board for adjudication.

At the time of the prior remand, the issue of service 
connection for a skin disorder of the face was presented.  
The RO subsequently granted service connection for a facial 
skin disorder, by a rating action in April 1999, and this 
issue is considered to be favorably resolved.

By rating decision in August 1996, the RO established service 
connection for post-traumatic stress disorder (PTSD) and 
assigned a 10 percent disability rating effective from April 
12, 1994.  A notice of disagreement as to the rating was 
timely received.  By rating decision in September 1996, the 
RO increased the evaluation to 30 percent effective from 
April 12, 1994.  In an August 1997 rating decision, the 
rating was increased to 50 percent effective from January, 9, 
1997.  The veteran has continued to disagree with the 
assigned rating.  Consequently, this issue has remained in 
appellate status. 

By rating decision in April 1999, the RO denied entitlement 
to a total disability rating based on individual 
unemployability.  A substantive appeal on the TDIU issue was 
received.  In view of the following remand of the PTSD issue, 
consideration of the TDIU issue is deferred.

A review of the record, indicates that the veteran has other 
claims in various stages of development.  These include 
service connection for several disorders either on a direct 
basis or as related to exposure to Agent Orange in Vietnam.  
These issues have not been fully developed for appellate 
review, and are not before the Board at this time. Kellar v. 
Brown, 6 Vet. App. 157 (1994); Godfrey v. Brown, 7 Vet. App. 
398 (1995).  

The Board notes that in January 2000, the veteran submitted 
additional evidence consisting of a VA hospital summary from 
September 14, 1999 to November 19, 1999.  This was subsequent 
to the last final denial by the RO.  As the case is otherwise 
in need of development, that evidence will now be initially 
reviewed by the RO.  

The issue of an evaluation in excess of 50 percent for PTSD 
will be discussed in the REMAND section of this Board 
decision and consideration of the total rating issue will be 
deferred.


FINDINGS OF FACT

1.  The RO has developed all evidence necessary for an 
equitable disposition of the veteran's claims.

2.  Affording the appellant the benefit of the doubt, it is 
as likely as not that his currently manifested lower back 
disorder had its onset in-service.


CONCLUSION OF LAW

With resolution of reasonable doubt in the appellant's favor, 
a back disorder was incurred as a result of active duty 
service. 38 U.S.C.A. §§ 1110, 1131, 5107 (West 1991); 
38 C.F.R. §§ 3.102, 3.303 (1999).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

Entitlement to service connection for a back disorder.

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131 (West 1991); 38 C.F.R. § 
3.304. (1999).  To establish service connection for a 
disability, symptoms during service, or within a reasonable 
time thereafter, must be identifiable as manifestations of a 
chronic disease or permanent effects of an injury. Further, a 
present disability must exist and it must be shown that the 
present disability is the same disease or injury, or the 
result of disease or injury incurred in or made worse by the 
appellant's military service.  Rabideau v. Derwinski, 2 Vet. 
App. 141, 143 (1992); 38 C.F.R. § 3.303(a).

As a preliminary matter, the Board finds that the appellant's 
claim for service connection for a back disorder is plausible 
and capable of substantiation, and thus well grounded within 
the meaning of 38 U.S.C.A. § 5107(a). When a veteran submits 
a well-grounded claim, the VA must assist him in developing 
facts pertinent to that claim. 38 U.S.C.A. § 5107(a).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease occurred 
in service. 38 C.F.R. § 3.303(d). 

The service medical records revealed several complaints of 
low back pain in service.  When seen in July 1970, he noted 
the onset of low back pain since the previous month.  There 
was no history of injury.  There was limitation of flexion, 
with normal deep tendon reflexes and motor strength.  A 
lumbosacral sprain was the impression.  He was seen again in 
October 1970 for the recent onset of back pain.  It was noted 
that this was similar to pain he had previously had in the 
area.  Similar complaints and history were noted in February 
1972.  He was noted to have muscle spasm at that time.  The 
impression was of a lumbosacral strain.  The separation 
examination was silent as to any chronic lower back disorder.

The post service medical records include a VA examination in 
July 1974 noting a normal range of motion (ROM) of the back 
and extremities.  In fact the veteran underwent several VA 
examinations from 1973 through 1979 with no complaints or 
findings of any back disorder.  The first indication of any 
back disorder is in a VA record dated in August 1995 when the 
veteran reported injuring his back playing basketball.  

In January 1996 he was treated at the VA for back pain after 
bending over to pick up a folder.  There was tenderness in 
the lumbar region.  X-rays revealed degenerative disc disease 
(DDD) with lateral foramina at L5-S1.  

The case was remanded by the Board in October 1998, in 
particular for an orthopedic examination and opinion as to 
the etiology of any current lower back disorder.

In a VA examination in January 1999, the examiner noted 
treatment on several occasions in service for complaints of 
lower back pain and spasms. The impression was lumbosacral 
strain.  The veteran gave a history of lower back pain since 
1970, which had gradually gotten worse.  He described 
stiffness in the back with no history of radiation, tingling, 
or numbness in the legs.  The examiner noted the veteran 
ambulated with a cane and a limp, and had a slight stooped 
posture.  He took Naprosyn and analgesic balm for his back, 
and has had TENS unit and ultrasound treatment.  He has used 
a cane since 1994.   The diagnoses were DDD,  L5-S1; and, 
degenerative spondylosis L4-L5.

The examiner noted that the onset of the veteran's lower back 
disorder was in service.  Since then he had been seen on 
several occasions for lumbosacral strain and paravertebral 
muscle spasms of the lumbosacral area.  The examiner opined 
that while there was no history of a specific injury to the 
lower back, the veteran reported that he was a driver in the 
military, which at least as likely as not led to his chronic 
lower back problems and progressed to degenerative 
spondylosis and DDD of the lumbar spine.

The veteran's history of numerous back pain complaints in 
service and the doctrine of reasonable doubt, coupled with 
the VA examination and medical opinion, put the evidence in 
balance.  Resolving reasonable doubt in the appellant's 
favor, the claim as to this issue may be granted.


ORDER

Service connection for a lower back disorder is granted.


REMAND

As an initial matter, the Board determines that the veteran's 
claim for a higher evaluation is well grounded by virtue of 
his statements that his disability is worse than currently 
rated.  See Drosky v. Brown, 10 Vet. App. 251, 254 (1997).  
As such, the Board has a duty to assist the veteran in the 
development of facts pertinent to his claim and ensure full 
compliance with due process.  38 U.S.C.A. § 5107(a) (West 
1991 & Supp. 1999); 38 C.F.R. § 3.159 (1999).  This duty to 
assist involves obtaining potentially relevant medical 
reports and hospitalization records. Lind v. Principi, 3 Vet. 
App. 493, 494 (1992) (federal agencies); White v. Derwinski, 
1 Vet. App. 519, 521 (1991) (private records); Murincsak v. 
Derwinski, 2 Vet. App. 363 (1992) (Social Security records).  
It also includes a thorough and contemporaneous medical 
examination and medical opinion, especially where it is 
necessary to determine the current level of disability.  
Peters v. Brown, 6 Vet. App. 540, 542 (1994); Abernathy v. 
Principi, 3 Vet. App. 461 (1992); Roberts v. Derwinski, 2 
Vet. App. 387 (1992); Schafrath v. Derwinski, 1 Vet. App. 589 
(1991); Littke v. Derwinski, 1 Vet. App. 90 (1990); Murphy v. 
Derwinski, 1 Vet. App. 78 (1990).

The veteran contends, in essence, that his PTSD disability is 
worse than currently evaluated.  By necessity, an evaluation 
of PTSD includes an evaluation of his level of occupational 
and social impairment, ability to perform occupational tasks, 
psychiatric symptomatology, and use of medication.  However, 
the record suggests a very significant difference between his 
hospitalization records and VA examinations, and social and 
industrial survey. In reviewing the numerous medical records 
dated from 1993 to the present, it appears that the 
underlying dilemma for medical personnel has been to 
differentiate the veteran's symptoms as exhibited during his 
several VA examinations and survey, as opposed to his 
clinical and hospitalization records.  

For example, he has always been shown during psychiatric 
interviews, and his social and industrial survey to be very 
cooperative, alert oriented, and exhibiting good eye contact, 
with no motor abnormalities.  His speech was usually 
relevant, and goal oriented, with regular rate and rhythm. 
There was no suicidal or homicidal ideation noted.  His 
memory and concentration was intact, and his thought process 
was coherent, and insight and judgment were fair.  His GAF 
was usually between 55 and 60, and he was considered 
competent.  In addition his last employer at the VA when 
contacted by a social worker stated that the veteran's 
performance had been good, and he would not hesitate to 
rehire him. 

On the other hand, several VA hospital reports, dated in 
1995, through 1999, show hospitalization primarily for the 
veteran's PTSD, with GAF scores ranging from 34 to 60.  Of 
particular note, the September through November 1999 VA 
hospital report assigned a GAF of 34, and states that the 
veteran was, "unemployable due to chronic severe PTSD and 
persistent symptoms of severe PTSD." 

Also included in the claims file are records from the Social 
Security Administration (SSA) showing that in about July 
1997, the veteran was determined to be disabled as of April 
18, 1995.  His primary diagnosis was generalized anxiety 
secondary to PTSD.  There were several additional disorders 
considered severe, including generalized anxiety, mixed 
hearing loss, DJD, and lumbar spondylitis/spondylosis.  In 
addition based on the veteran's mental status, the SSA 
recommended the appointment of a representative payee.  The 
SSA's supporting medical evidence consisted primarily of 
substantial VA medical records previously described.

In view of the foregoing, this case is REMANDED for the 
following actions:

1.  The veteran is advised that while the 
case is on remand status, he is free to 
submit additional evidence and argument.  
See Kutscherousky v. West, 12 Vet. 
App. 369 (1999); Quarles v. Derwinski, 3 
Vet. App. 129, 141 (1992). 

2.  Thereafter, the RO should schedule 
the veteran for a VA psychiatric 
examination by a board of 2 psychiatric 
examiners who have not previously 
examined him, for the purpose of 
ascertaining the severity of his service-
connected PTSD. It is very important that 
the examiners be afforded an opportunity 
to review the appellant's claims file 
prior to the examinations.  The 
psychiatric examiners should utilize the 
data contained in the claims file and 
offer an opinion as to the severity of 
the appellant's PTSD as it bears on the 
occupational and social impairment of the 
appellant rather than solely on the 
examiners' assessment of the level of 
disability at the moment of the 
examination.  All indicated tests should 
be accomplished and all clinical findings 
should be reported in detail. 

After reviewing the claims folder and 
examining the veteran, the examiners 
should provide a Global Assessment of 
Functioning (GAF) Score indicating the 
level of impairment produced by the 
service-connected psychiatric disability.  
It is imperative that the examiners also 
provide a explanation of the GAF score 
for purposes of due process under Thurber 
v. Brown, 5 Vet. App. 119 (1993)

The disparity between the veteran's 
hospitalization records and his VA 
examinations, if any, must be discussed 
and explained.  It is essential, to the 
extent possible, that the examiners 
specify which symptoms and/or 
occupational and social impairments are 
associated with the service-connected 
PTSD, and those that are associated with 
any nonservice-connected psychiatric 
disabilities, if present, and/or other 
medical disabilities.  If certain 
symptoms cannot be dissociated from one 
disorder to another, it should be 
specified.

3.  Following completion of the above 
actions, the RO must review the claims 
folder and ensure that all of the 
foregoing development have been conducted 
and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.  
See Stegall v. West, 11 Vet. App. 268 
(1998) (compliance of a Court or Board 
directive is neither optional nor 
discretionary).  Where the remand orders 
of the Board or the Court are not 
complied with, an error exists as a 
matter of law for failure to ensure 
compliance.  

Specific attention is directed to the 
examination report.  If the examination 
report does not include fully detailed 
descriptions of pathology and all test 
reports, special studies or adequate 
responses to the specific opinions 
requested, the report must be returned 
for corrective action.  38 C.F.R. § 4.2 
(1999) (if report does not contain 
sufficient detail, the rating board must 
return the report as inadequate for 
evaluation purposes).  

4.  Thereafter, the RO should 
readjudicate the claim for an increased 
evaluation for PTSD, currently evaluated 
at 50 percent.  Continued consideration 
should be given to the change in the 
psychiatric criteria effective in 
November 1996, and consideration to the 
former criteria for any period during 
which they may apply should also be 
given.  

5.  The RO should also assign a 
disability rating to the newly service 
connected back disorder, and readjudicate 
the issue of a total rating for 
individual unemployability.

6.  To the extent the benefits sought are 
not granted, the veteran and his 
representative should be provided with a 
supplemental statement of the case.  
Thereafter, the veteran and his 
representative should be afforded a 
reasonable opportunity to respond 
thereto.

Thereafter, the case should be returned to the Board for 
further consideration, as in order.  No action is required of 
the appellant until he is notified.  The Board intimates no 
opinion, either legal or factual, as to the ultimate 
disposition warranted in this claim.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been 

remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.


		
	MICHAEL D. LYON 
	Member, Board of Veterans' Appeals

 

